Citation Nr: 1425380	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, currently claimed as Cogan's Syndrome, to include as secondary to service-connected complications of histoplasmosis (i.e., superior vena cava syndrome with a mediastinal mass).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board has recharacterized the issue on appeal more broadly to include entitlement to service connection for a bilateral eye disability, currently claimed as Cogan's Syndrome, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in February 2010.  A copy of the transcript has been associated with the claims file. 

In January 2011, the Board remanded this matter for further development and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's statements of having received treatment at the various VA Medical Centers (VAMC), in particular the VAMC in Little Rock between 1989 to 1993, the Board remanded this matter in January 2011 to obtain additional evidence.  A July 2011 Appeals Management Center (AMC) memorandum and August 2011 follow-up email regarding the formal finding of the unavailability of VAMC treatment records showed that there were no records for the Veteran from that time period from the VAMC in Little Rock.  However, subsequently, in September 2011, the Veteran submitted a statement indicating that he had received treatment from the VAMC in Little Rock from 1989 to present, and also noted the AMC's inability to obtain records dated from 1993 to 2003 from that facility.  He further stated that he had contacted the facility which indicated to him that his records were available.  On remand, all efforts to obtain this outstanding evidence should be made. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding records from the VAMC in Little Rock, to specifically include those dated from 1989 to present.  All efforts to obtain this evidence must be documented in the claims folder. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



